Title: To George Washington from Hugh Mercer, 15 September 1758
From: Mercer, Hugh
To: Washington, George

 

Sir
Camp at Reas Town 15th Sept. 1758

I have the Pleasure to inform you that General Forbes arrived Yesterday at Juniata Crossing, and is looked for here by twelve OClock; It is but this minute I understood he had left Fort Loudoun; It seems the Generals health exceeds our Expectations, as he bears the Journey well & has proceeded with great expedition these two days past.
Your Letters were forwarded immediatly on my receiving them some live stock will be sent by the Return of the Party of Virga Troops from hence & I proposd conveying you a Quantity of Flour under the same Escort, but am prevented by an unexpected demand from our advanced Posts; Col. Bouquets anxiety on account of supplies of provisions oblidges me to employ even the Artillery Horses for transporting the flour—I mention this, that what Horses or Waggons can be mustered up at Cumberland may be sent up if you find a further Supply necessary. I am Sir, Your most obedt humble St

Hugh Mercer

